DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive.
Claim 1 has been amended to recite that the “supporter computer is located remotely from the first display device” which Applicant contends is not taught by the prior art of record.  Applicant reasons that the Nussbaum reference discloses that the same “user device” is used to select the script and display the video, and that a “user device cannot be located remote from itself”.  The examiner respectfully disagrees with Applicant’s arguments.  
Claim 1 recites “the first display device … being configured to display the live video” and that the remote “supporter computer … is configured to display the live video.”  This language may reasonably be interpreted as requiring that the supporter computer “is configured to display the live video” on the first display device. The claim does not require that the supporter computer displays the live video on a display device different from the “first display device,” nor does the claim define what is required by the supporter computer being “located remotely.”
The system of Davis and Nussbaum describes a desktop computer with separate display monitor (see Davis Fig. 1: 130 and [0128], and Nussbaum Fig. 6 and [0057]).  It is respectfully submitted that the desktop computer may be considered to be “located remotely” from the monitor, as they are located at a distance and are not integrated into a single device.  In the system of Davis and Nussbaum that is described in the updated grounds of rejection below, the monitor is equated with the claimed “first display device” and the desktop computer is equated with the claimed “supporter computer.”  As these elements are “located remotely” from one another, the examiner respectfully maintains that this combination of prior art references renders obvious the claims as currently presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., US Pub No. 20190102929 (having support in its provisional application 62/567688) in view of Nussbaum et al., US Pub No. 20180070026.

As to claim 1 Davis discloses a video distribution system comprising: 
a distribution server (Fig. 2: 110; [0066]) configured to distribute a live video to a plurality of client devices ([0264]), wherein the live video contains an animation of a character object generated based on one or more motions of an actor, and wherein the plurality of client devices includes a first client device used by a first user (Fig. 2, [0011], [0264]-[0266] – an actor’s motions cause animation of a character object to be generated and displayed in real time at a first client device 203); 
a first display device disposed at a position viewable by the actor, the first display device being configured to display the live video to the actor as the one or more motions of the actor are performed ([0258], [0264] – the animated actor views the video via the monitor of desktop computer (Fig. 1: module 130), which comprises a first display device – see Fig. 4 and its description); and
a supporter computer located remotely from the first display device (Fig. 1: 130; [0128] and [0276] – the desktop computer is located remotely from the monitor, or first display device).
Davis fails to disclose the supporter computer configured to (i) display the live video, (ii) allow a supporter user to input first additional information, (iii) cause the first additional information to be displayed in the live video that is being displayed to the actor on the first display device based on a first operation input and (iv) cause the first additional information to not be displayed on any of the plurality of client devices.
However, in an analogous art, Nussbaum discloses a supporter computer (Fig. 1: user device 100)  configured to (i) display the live video ([0016], [0031]; Fig. 2: 216), (ii) allow a supporter user to input first additional information ([0035] – text input is received from a supporter user to generate a script, or first additional information), (iii) cause the first additional information to be displayed in the live video that is being displayed to the actor ([0016], [0040]; Fig. 2 – script is overlaid on the live video) on the first display device ([0016] – video is displayed on a display screen, or a first display device) based on a first operation input ([0013] – user selects to display the script) and (iv) cause the first additional information to not be displayed on any of the plurality of client devices ([0013] – the script is not displayed to recipient devices).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Davis with the teachings of Nussbaum, the motivation being to enable the performer to follow a script in a non-distracting manner (see Nussbaum [0003]).

As to claim 2 the system of Davis and Nussbaum discloses that the supporter computer is further configured to cause second additional information to be displayed (i) in the live video being displayed on the first display device and, (ii) in the live video being displayed on the first client device based on a second operation input (Davis Fig. 2; [0264] – information is overlayed on both display devices).  

As to claim 3 the system of Davis and Nussbaum discloses that the supporter computer is further configured to cause a modified character object in which at least a part of the character object is modified to be generated based on a third operation input and cause the modified character object to be included in the live video (Davis Fig. 2 and [0264]-[0266] – the subject is animated, thus a modified character object is displayed at 203.  This is based on actor motion, a third operation input).  

As to claim 4 the system of Davis and Nussbaum discloses that the character object has a face portion that is generated so as to move based on face motion data representing face motions of the actor, and the distribution server is configured to cause third additional information to be displayed in the face 51portion based on the third operation input (Davis [0266] – the face of the animated character mirrors motions by the actor.  This animation, shown in the face of the character, is third additional information).  

As to claim 6 the system of Davis and Nussbaum discloses that the plurality of client devices includes a second client device used by a second user; the distribution server is configured to distribute the live video to the second client device in addition to the first client device, the first client device is a first type of device, the second client device is a second type device different from the first type device, and the supporter computer includes a second display device that is configured to cause a display image to be displayed, wherein the display image comprises the live video displayed on the first client device and a display image of the live video displayed on the second client device (Davis [0012], [0252]  - content is broadcast to plural viewers.  [0122]+ - viewer interface module 120 includes a plurality of different types of computing devices).  

As to claims 8 and 9 see rejection of claim 1.  Davis further discloses a computer-readable tangible non-transitory storage medium comprising a program executed by one or more computer processors, the computer program causing the one or more computer processors to perform (Fig. 1 and 4 and their description) the method of claim 1.

As to claims 10 and 11 Nussbaum discloses that the supporter user is not a user of any of the plurality of client devices ([0035] – the script is input by the supporter user (i.e. user of the streaming device 100), not by the recipient (i.e. client) devices).

As to claim 14 the system of Davis and Nussbaum fails to disclose that the supporter computer is located in a room proximate a different room where the first display device is located.  However, official notice is taken that this was well known in the art at the time the invention was effectively filed.  For example, it was widely practiced to have a computing device (i.e. a supporter computer, such as the desktop computer of Davis) drive a display monitor (first display device) that is in another room, whether through a home network, wireless connection, or other interface.  Therefore it would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Davis and Nussbaum to enable this, the rationale being to provide users with increased flexibility by enabling equipment to be placed in a wider variety of locations.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davis and Nussbaum as applied above, and further in view of Borke et al., US Pub No. 20160267699.

As to claim 5 the system of Davis and Nussbaum discloses: a storage storing a decorative object displayed in association with the character object (Davis Fig. 2, [0266], [0272] – a cartoon guitar (a decorative object) is rendered with the animation, thus is stored to be displayed in association with the character).
The system of Davis and Nussbaum fails to disclose that the supporter computer is configured to cause a blind object to be displayed for hiding at least a part of the character object when the decorative object is displayed in the live video based on a forth operation input.  
However, in an analogous art, Borke discloses displaying a blind object for hiding at least a part of the character object when the decorative object is displayed in the live video based on a forth operation input (Fig. 7; [0073] – graphic decorations (blind objects) are displayed over the animated avatar, thus hiding a part of the character object when displayed).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Davis and Nussbaum with the teachings of Borke, the rationale being to provide broadcasters with greater flexibility over animation effects.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Davis and Nussbaum, as applied above, and further in view of Sivak et al., US Pub No. 20170368454.

As to claim 7 the system of Davis and Nussbaum fails to disclose that the supporter computer prohibits distribution of the live video to the first user based on a fifth operation input.  
However, in an analogous art, Sivak disclose a system that prohibits distribution of the live video to a first user based on an operation input ([0092] – users may be kicked out of the broadcast).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Davis and Nussbaum with the teachings of Sivak, the rationale being to enable the broadcaster to have greater control over who remains in the audience.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Davis and Nussbaum, as applied above, and further in view of Balslev et al., US Pub No. 20170192496.

As to claim 12 the system of Davis and Nussbaum fails to disclose one or more motion sensors configured to detect the one or more motions of the actor as the one or more motions are performed, wherein the supporter computer is further located remotely from the one or more motion sensors.  
However, in an analogous art, Balslev discloses a system for real-time animation of motions of an actor, comprising one or more motion sensors configured to detect the one or more motions of the actor as the one or more motions are performed, wherein the supporter computer is further located remotely from the one or more motion sensors ([0033] – motions sensors are worn by the actor and data is wirelessly sent to a remote supporter computer).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Davis and Nussbaum with the teachings of Balslev, the rationale being to generate more accurate animations.

As to claim 13 Balslev discloses that the one or more motion sensors are attached to the actor ([0033]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/           Primary Examiner, Art Unit 2423